 In,the Matter of REPUBLIC STEEL CORPORATIONandSTEELWORKERSORGANIZING COMMITTEECase No. R-.2'6'9.-Decided September 03, 1942Investigation and Certification of Representative's:stipulationfor certificationupon pay-roll checkMr. Oscar S. S&nitlz,for the Board.Mr. Thomas F. Patton,for the Company.Mr. Noel R. Beddow,for the Union.,11r. AS'eynaour J. Spebman.of counsel to the Board.DECISIONANDCERTIFICA'T'ION OF REPRESENTATIVESSTAIP:DIEINTcrTi7ECASEUpon petition duly filed by Steel.WVorkers Organizing Committeeaffiliated with, the C. 1. 0., herein called the Union, alleging that aquestion af1'ectni, coinmerce had arisen concerning the representationof en-iployees of Republic Steel Corporation, Birmingham, Alabama,herein called the Company, engaged iu the manufacture, sale, anddistribution of iron and steel products, the National Labor RelationsBoard provided for an appropriate hearing upon clue notice.OnJuly 5, 1942, before a hearing was held, the Company, the Union, andthe Acting Regional Director for the Tenth Region (Atlanta, Georgia),entered into a "STIPULATION FOR CER'T'IFICATION UPONPAY ROLL CHECK."Pursuant to the stipulation, a check of the union membership rec-ords against-the, Company's pay roll of May 15, 1942, was made underthe'siiperwision of the Acting Regional Director.On- September 4,1942, the Act lug Regional Director, pursuant to the stipulation, issuedaReport on Cross Check and an Amendment to 'Report on Cross'Check, copies of which were duly served upon the parties.No objet=tions'to the conduct of the cross check or to the Report or Amendmentto Report on Cross Check have been filed by either of,the part;es.In his report, the Acting Regional Director reported that the checkof the Union's records and the Company's pay roll showed 'that 336of the 628 employees in the agreed appropriate unit had authorized'44N ' L. R B, No. 67.367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union to represent them for the purposes of collective bargainingwith the CompanyUpon the basis of the stipulation, the Report on Cross Check and-Amelidment to Report on Cross Check, and the entire record in thecase, the Board makes the following :FINDINGS OF FACT`,1.""A question affecting commerce has arisen concerning the represen-tation of employees of Republic Steel Corporation, Birmingham, Ala-bama, at its Thomas plant located at Birmingham, Alabama, withinthe meaning of Section 9 (c) and Section 2 (6) and '(7) of the Act.2.All production and maintenance employees of the Thomas plantof the Company, excluding foremen, assistant foremen, supervisorswho do not work with tools, draftsmen, timekeepers, first aid men andnurses, watchmen, and office and salaried employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3.SteelWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining and is the exclusive representa-tive of all the employees in said unit within the meaning of Section 9(a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (b) of the National Labor Relations Act.IT Is FIEREBY CERTIFIED that Steel Workers Organizing Committeehas,been designated and selected by a majority of the production andmaintenance employees of the Thomas Plant of the Republic SteelCorporation, excluding foremen, assistant foremen, supervisors whodo not work with tools, draftsmen, timekeepers, first aid' men 'and'nurses, watchmen, and office and salaried employees, as their repre-sentative for the purposes of collective bargaining, and that pursuantto the provisions of Section 9 (a) of the Act, Steel Workers Organ-izing Committee, affiliated with the C. I. 0., is the exclusive repre-sentative of all said employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment."Subsequent to the completion of 'the cross check,..a' spot checkwas made-in=EkeFfield-quiong the employees in accordance with Section 8 (a), of the stipulation: ''Testy-fiveemployees were selected for this spot check and all 25 v0r,fied the Union's records previouslychecked as,coirectly stating theirunion membership status. In the Mattel' Of REPUBLIC STEEL CORPORATIONandSTEEL WORKERSORGANIZING COMMITTEE-CaseNo. R-469ORDER CHANGING DESIGNATION OF LABORORGANIZATIONOctober' 9, 1941-The Board having given notice tliat it would, on October 8, 1942,unless sufficient cause to the contrary should then appear, grant themotion filed by United Steelworkers of America to substitute thename "United Steelworkers of America"for the name "Steel WorkersOrganizing Committee,"'and no objections having been filed withthe Board,IT IS HEREBY ORDERED that the said motion be, and it hereby is,granted and that the name"United Steelworkers of America" be,and it hereby is,substituted for the name"SteelWorkers OrganizingCommittee."I In original decision,44 N. L.R. B. 36744 N. L R B, No 67a.369487498-42-vol. 44=24